PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/217,961
Filing Date: 12 Dec 2018
Appellant(s): Shi et al.



__________________
Timothy J. Busse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
(1) The 35 USC 112(b) rejection of claim 1, lines 2-3 as to “plurality of passes”.
(2) The 35 USC 112(b) rejection of claim 22, as to the referred to “second plurality of thermal spray parameters”.

(2) Response to Argument
Ground I.  The rejection of claims 1-3, 5-7 and 21-22 under 35 USC 101.
	At pages 4-5 of Appeal Brief, the 35 USC 101 rejection of the claims is detailed.
	(Group 1) At pages 5-6 of the Appeal Brief, appellant argues that the claim is eligible for streamlined analysis under MPEP 2106.06, where the claim as a whole does not seek to pre-empt all applications for controlling  thermal spray processes, and does not seek to tie up the judicial exemption to which the Examiner asserts the claims are directed, where as to the final clause of claim 1, where the thermal spraying with a second plurality of passes using the plurality of thermal spray parameters to produce the second coating is provided, that this is not a practical application with the specificity required, but appellant argues that here eligibility is self-evident, and the abstract ideas 
The Examiner has reviewed these arguments, however, it is her position that the rejection is proper.  Firstly, it is noted in MPEP 2106.06 that “The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis.”  Therefore, that full analysis performed by the Examiner would be understood to give the same results as the streamlined analysis, and any streamlined analysis would therefore give the same results that the Examiner found.  The Examiner is of the position that the rejection under 35 USC 101 is proper for the reasons discussed in the Final Rejection of August 6, 2020 and as discussed in detail in this section as to Ground I below.  Furthermore, MPEP 2106.06 also provides that “For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception.”  Therefore, again the Examiner’s providing of a full analysis is perfectly proper. Furthermore, as to appellant’s arguments with regard to the streamlined analysis, while MPEP 2106.06(a) notes the use of a robotic arm with a control system, this is in regard to “For instance, a claim directed to a complex 

(Group 2)  Furthermore, at pages 6-8 of the Appeal Brief, appellant provides arguments as to the Step 2A-Two Prong Analysis, arguing that with respect to 2A-Prong One, the limitations identified as reciting an alleged abstract idea are not merely mental processes, where none of the limitations as a practical matter could be performed entirely by the human mind, particularly in view of the step of determining a change  of curvature during the central pass of thermal spraying the substrate in a thermal spray process, and claim 1 also does not recite mathematical concepts or certain methods of organizing human activity.  Furthermore, appellant argues, that even if the determining steps can be considered abstract ideas, under Step 2A-Prong Two, claim 1 as a whole is integrated into a practical application, through improvement to another technology or technical field, where the curvature determined during a mid-point of a thermal spray 
The Examiner has reviewed these arguments, however, it is her position that the rejection is proper.   As to Prong One, the claim recites an abstract idea (which is what is required), where it would be understood that the determining steps would be abstract determinations and can use mathematical formulas as discussed in the rejection.  Appellant argues that the identified determining limitation could not be performed entirely in the human mind, but no specific reason is given as to this.  Note for example, even if a computer used, mental steps can still be present (note MPEP 2106.04(a)(2)(III)(C)). Furthermore, as to claim 1 not reciting mathematical concepts, while the claim does not detail the math, dependent claim 3 provides specific mathematical formulations for use, and claim 1 as the parent claim would encompass the use of such formulations, and therefore claim 1 meets the requirements of Prong One.  Furthermore, as to Prong Two, it is the Examiner’s position that the claim does not recite additional elements that integrate the judicial exception into a practical application.  While claim 1 has initial thermal spraying deposition (at lines 2-3) in order to provide a coating used in order to measure curvature and provide computing with this, and sensors can be used, these would be data gathering steps that do not provide additional elements that integrate into a practical application (noting MPEP 2106.05(g) discussion of how mere data gathering would be an insignificant extra solution activity 

(Group 3) Furthermore, at pages 8-10 of the Appeal Brief, appellant discusses Step 2B of the analysis, where appellant argues that under Step 2B, claim 1 includes a specific limitation or combination of limitations that are not well understood, routine, conventional activity in the field, indicating that an inventive concept is present. 
The Examiner has reviewed these arguments, however, it is her position that the rejection is proper.   As discussed with regard to Group 2 above, benefits have not been shown as necessarily occurring for the mid-point measurement, and as well, such measurement would be suggested in the art as discussed in regard to the 35 USC 103 rejection of the claims. Furthermore, as also discussed with regard to Group 2 above, the thermal spraying process to product the second coating can be considered simply an insignificant extra-solution activity that does not provide an inventive concept as required, nor is a specific thermal spraying machine having specific features provided.  As to the argument that 35 USC 103 rejection is not actually valid, the Examiner discusses with regard to Ground III below why the 35 USC 103 rejection should be maintained, and this also applies here.
 
Ground II.  The rejection of claims 1-3, 4-7 and 21-22 under 35 USC 112(b)
	(Group 1) The rejection of claim 1, lines 1-2 as to “plurality of passes” is withdrawn due to the clarifying arguments provided by appellant.

(Group 2) Appellant argues at page 11 of the Appeal Brief, that as to the rejection of claim 2, lines 2-3, as confusing as to what is meant by “change in a thickness” of the coating during a central pass, as to whether it would be (1) change in the thickness from no coating  to after the coating, that is the thickness formed during the pass, or (2) a variation in thickness along an applied pass of coating, that the change of thickness is in reference to the coating of claim 1 and that the plurality of the passes form the coating and, as one non-limiting example, that after reading paragraphs 0033, 0050 and 0054-0058 of the specification one would recognize the meaning of the term.  
The Examiner has reviewed these arguments, however, it is her position that the rejection is proper.   There are passes that give the coating and references to changes of thickness in the cited areas of the specification, however the question of option (1) or (2) still remain, and the referred to sections do not clarify this.  Appellant argues that the term is clear but has not actually said which option, if any, apply.  

(Group 3) The rejection of claim 22, as to what is understood by “second plurality of thermal spray parameters” and using these to produce the second coating, is withdrawn due to the clarifying arguments provided by appellant.

Ground III.  The rejection of claims 1-3, 4-7 and 21-22 under 35 USC 103
	At page 12 of the Appeal Brief, appellant, in the heading refers to a rejection using Ward in view of Bonner and McCartney.  This is incorrect.  As noted in the first sentence under the heading at pages 12-13 of the  Appeal Brief, the actual rejection uses Sampath et al (US 6478875) in view of Zhang, et al “Effects of processing conditions on the mechanical properties and deformation behaviors of plasma-sprayed thermal barrier 
	(Group 1) Appellant first provides arguments as to claims 1-3, 5-7 and also claim 21 (as not separately argued against and note reference to claim 21 at page 16 of the Appeal Brief) at pages 13-16 of the Appeal Brief.  Appellant argues that the Examiner has not established that a person of ordinary skill in the art would have any apparent reason to modify the technique described in Sampath in view of the discussion in Zhang article and Matejicek (Part 1) article, arguing that Zhang article would not disclose or suggest that a central pass area would be an optimal place to put the sensors for measuring curvature, arguing that Zhang article would provide the uniform coating by providing that the outer passes would not spray the substrate, so all passes over the substrate are the same to provide uniformity and eliminate temperature gradient, so if following Zhang article’s technique all passes over the substrate should be the same, and no suggestion that the center pass would be preferable in any way.  It is further argued that Matejicek (Part 1) article does not disclose or suggest that a central pass area would be an optimal place to put the sensors for measuring curvature, where it suggests a number of displacement sensors aligned in a row, but does not disclose that the row of 
	The Examiner has reviewed these arguments, however, it is her position that the rejection is proper.   Zhang article refers to providing uniform coating and eliminating temperature gradients by putting the substrate in the center of the area of the raster scan of the spray gun, indicating that the outer spray passes would be less uniform in temperature and coating uniformity.  From this description, one of ordinary skill in the art would understand and expect that the outer areas of spray passes would be less desirable than the center area/inner pass area of spray passes during a raster scanned spray pattern to cover a surface.  While Zhang article describes that the outermost passes do not apply to the substrate to provide the uniform coating and preventing thermal gradient, this still suggests that outer passes are more problematic than inner passes and the innermost (center) pass can there before be considered the best.  Zhang article even notes putting a sensor at the center of the rear face of the substrate (note page 1041, first column). Furthermore, when providing the testing for curvature using sensors in a row/line under the substrate as suggested by Sampath with Matejicek (Part 1) article, where Matejicek (Part 1) article specifically notes the use of sensors provided in a row under the substrate parallel to the substrate, there would have to be a place under the substrate where the sensors are placed.  Therefore, when selecting an area to place the row/line of sensors, it is the Examiner’s position that one of ordinary skill in the art would be suggested to place the sensors at the innermost pass, that is, the most central pass on the substrate, which would be in the mid point in time/spraying pattern 

(Group 2) At pages 16-17 of the Appeal Brief, appellant further argues that as to claim 22, that the Examiner has not established that Matejicek (understood to be referring to Part 2) article or Sampath describe or suggest determining a thermal spray parameter using the at least one threshold, where Sampath describes real-time monitoring of coating properties, but does not suggest determining thermal spray coating parameters using the described tolerance bounds, where recognizing the effect of a parameter or bounding the parameter does not equate to deterring a thermal spray parameter using the at least one threshold.
The Examiner has reviewed these arguments, however, it is her position that the rejection is proper.   It would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that when using the computer to provide desirable spray parameters, thresholds for the parameters would also be determined since Matejicek Part 2 article indicates that the parameters can be correlated with residual stress effects and thus values showing results outside the desired range would be known and Sampath indicates how it would be conventional to have bounds or threshold values for spray parameters to use and controlled, and furthermore it would be obvious to one of ordinary skill in the art to use the threshold values when determining the parameters to use so that parameters are not used that would give results outside the desired residual stress range.  In other words, the threshold values would be used when determining parameters to use, since values would have to be kept within the desired bounds (threshold values) and so the threshold values would be known or used so that the values outside of the bounds are not used.



Respectfully submitted,
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        

Conferees:
Gordon Baldwin, SPE 1718
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.